UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT FLEMING,

                                 Petitioner,

                     -against-                                     20-CV-6026 (LLS)

                                                                          ORDER
 THE ATTORNEY GENERAL OF THE
 STATE OF NEW YORK,

                                 Respondent.

LOUIS L. STANTON, United States District Judge:

         Petitioner’s application for a writ of habeas corpus under 28 U.S.C. § 2254 was denied

for the reasons detailed in the Court’s November 25, 2020 order and November 30, 2020

judgment. 1 Because the petition makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue. 28 U.S.C. § 2253.

         SO ORDERED.

Dated:       May 3, 2021
             New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




         1
          On December 28, 2020, Petitioner moved for an extension of time to appeal, which the
Court granted. Petitioner then filed a notice of appeal (ECF 21), which was labeled with the
docket number for one of his other pending cases but states that he appeals from dismissal of his
petition under docket number 20-CV-6026 as time barred.
